1    ADAM PAUL LAXALT
      Attorney General
2    SIMBA MUZOREWA (Bar No. 14097)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3267 (phone)
     (702) 486-3773 (fax)
6    Email: smuzorewa@ag.nv.gov

7    Attorneys for Defendant James Cox

8

9                                   UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEVADA

11   PAUL S. KLEIN,                                            Case No. 2:17-cv-02055-KJD-VCF

12           Plaintiff,                                            MOTION FOR EXTENSION
                                                              TO FILE STIPULATION OF DISMISSAL
13   vs.                                                               (FIRST REQUEST)
14   DWIGHT NEVEN, et al.,

15           Defendants.

16

17          Defendant James Cox, by and through counsel, Adam Paul Laxalt, Attorney General, and Simba

18   M. Muzorewa, Jr., Deputy Attorney General, of the State of Nevada, Office of the Attorney General,

19   hereby moves for a first extension to file stipulation of Dismissal. This motion is made and based on

20   the points and authorities herein as well as the pleadings and papers on file with the Court.

21                         MEMORANDUM OF POINTS AND AUTHORITIES

22   I.     NATURE OF THE MOTION

23          Defendants hereby move for a thirty day enlargement of time of the currently scheduled

24   submittal of proposed order of dismissal to the Court.

25   II.    STATEMENT OF THE CASE

26          On August 10, 2018, the Court issued its Screening Order stating that it had conducted its

27   screening pursuant to 28 U.S.C. § 1915A, and that certain specified claims in this case would proceed.

28   ECF No. 6. The Court ordered the Office of the Attorney General of the State of Nevada to file a report



30                                                 Page 1 of 3
1    ninety (90) days after the date of the entry of the Court’s Screening Order to indicate the status of the
2    case at the end of the 90-day stay. Id. at 14. On November 2, 2018, the parties participated in an EMC
3    and reached a settlement. ECF No. 19. The Court’s deadline to file settlement documents and/or
4    stipulation for dismissal is December 17, 2018. Id.
5    III.   DISCUSSION
6           The Court may, for good cause, extend the time in which an act must be done if a request is
7    made before the original time or its extension expires. Fed. R. Civ. P. 6(b)(1)(A).
8           Defendants hereby request an extension of a period of thirty (30) days to allow the parties to
9    memorialize the settlement terms in a settlement agreement and to execute and file a stipulation and
10   order for dismissal of the case. Plaintiff is a pro-se litigant housed at Northern Nevada Correctional
11   Center. Defendant’s undersigned counsel has submitted the settlement documents and proposed
12   stipulation for dismissal, but is waiting for Plaintiff’s signature and approval. Defendants request
13   additional time for Plaintiff to return the proposed documents and/or raise any objections or revisions to
14   the settlement documents language. Defendants submit that the facts and argument contained herein
15   constitute good cause to enlarge the time to submit a stipulation for dismissal.
16   IV.    CONCLUSION
17          Based upon the foregoing, Defendants hereby request an extension to submit a stipulation for
18   dismissal.
19          DATED this 14th day of December, 2018.
20                                                 ADAM PAUL LAXALT
                                                   Attorney General
21

22                                                 By: /s/ Simba Muzorewa
                                                     SIMBA MUZOREWA (Bar No. 14097)
23                                                     Deputy Attorney General
24                                                     Attorneys for the Defendants
25

26

27

28
                           December 17, 2018
30                                                 Page 2 of 3
1                                       CERTIFICATE OF SERVICE
2           I certify that I am an employee of the State of Nevada, Office of the Attorney General, and that
3    on December 14, 2018, I electronically filed the foregoing MOTION FOR EXTENSION TO FILE
4    STIPULATION OF DISMISSAL (FIRST REQUEST) via this Court’s electronic filing system.
5    Parties who are registered with this Court’s electronic filing system will be served electronically. For
6    those parties not registered, service was made by depositing a copy for mailing in the United States
7    Mail, first-class postage prepaid, at Las Vegas, Nevada, addressed to the following:
8           Paul M. Klein, #30918
            Northern Nevada Correctional Center
9           PO Box 7000
            Carson City, NV 89702
10          Plaintiff, Pro Se
11                                                /s/ Diane Resch
                                                  Diane Resch, an employee of the
12                                                Office of the Nevada Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


30                                                Page 3 of 3
